Citation Nr: 0914229	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-32 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right wrist disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the previously denied claims of entitlement to 
service connection for a kidney disorder, a low back 
disability, a right wrist disability, and a cervical spine 
disability.  By a September 2007 statement of the case, the 
RO reopened the claims and denied the underlying claims for 
service connection.  The Veteran testified before the Board 
at a hearing that was held at the RO in July 2008.

The issues of entitlement to service connection for a kidney 
disorder and a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The claims for service connection for a kidney disorder 
and disabilities of the low back, right wrist, and cervical 
spine were previously denied in September 1992, May 1997, and 
April 1998 rating decisions.  The Veteran was notified of the 
decisions but did not perfect an appeal.  The RO declined to 
reopen the claims on several occasions thereafter, most 
recently in November 1998 and September 2000.  He was 
notified of those decisions but did not perfect an appeal of 
either.

2.  Since the September 2000 decision, the evidence received 
with respect to the claims for service connection for a 
kidney disorder and a low back disability is new, in that it 
is not cumulative and was not previously considered by 
decision makers.  The evidence is also material because it 
raises a reasonable possibility of substantiating the 
Veteran's claims for service connection for a kidney disorder 
and a low back disability.

3.  Since the November 1998 and September 2000 decisions, the 
evidence received with respect to the claims for service 
connection for right wrist and cervical spine disabilities is 
new, in that it was not previously considered by decision 
makers.  The evidence, however, is largely cumulative, and 
not material, as it does not raise a reasonable possibility 
of substantiating the Veteran's claims for service connection 
for right wrist and cervical spine disabilities.


CONCLUSIONS OF LAW

1.  The November 1998 and September 2000 rating decisions 
that declined to reopen the previously denied claims for 
service connection for a kidney disorder and disabilities of 
the low back, right wrist, and cervical spine are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claims for service connection for a kidney disorder and a low 
back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  New and material evidence has not been received to reopen 
the claims for service connection for disabilities of the 
right wrist and cervical spine.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the Veteran in 
May 2006, prior to the initial AOJ decision in August 2006.  
The content of the notice fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  His claims were 
subsequently readjudicated after providing the Veteran with 
an opportunity to respond to the notice.  Furthermore, the 
Veteran was told it was his responsibility to support the 
claims with appropriate evidence, and he was provided with 
the text of the relevant regulations relating to VA's duty to 
notice and assist.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in the May 2006 correspondence.  

Next, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Board finds that notice meeting 
the requirements of Kent was provided to the Veteran in May 
2006.  This notice not only told the Veteran what constitutes 
new and material evidence but also advised him of the reasons 
for the previous denials of his claims for service connection 
and what evidence was needed in order to be considered new 
and material.  The Veteran has been given ample time to 
respond to that notice and provide evidence that relates to 
the previously unestablished facts.  

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The Veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the Veteran was provided 
notice of the missing elements and subsequent adjudication. 
Accordingly, the Board finds that any error in the notices 
provided to the Veteran on his claims have not affected the 
essential fairness of the adjudication.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claims 
that shows he understood the need to provide VA with 
information and evidence to support his claims.  As such, the 
Board finds that any defects in the notice given to the 
Veteran relating to his claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's available service medical records are in the claims 
file.  VA treatment records are in the record.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified.  38 
U.S.C.A. § 5103A(b)(1) (West 2002).  Thus, VA has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When a 
claim is one to reopen a finally decided claim, however, VA 
is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008). Since the 
Veteran has failed to submit new and material evidence to 
reopen his claims for service connection for disabilities of 
the right wrist and cervical spine, VA was not obligated to 
provide him with a medical examination.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

New and Material Evidence

The RO initially denied the Veteran's claims of entitlement 
to service connection for a kidney disorder and a low back 
disability in a September 1992 rating decision.  The claims 
for service connection for a right wrist disability and a 
cervical spine disability were initially denied in a May 1997 
rating decision.  The RO declined to reopen the claims on 
several occasions thereafter, most recently in November 1998 
and September 2000.  At the time of the November 1998 and 
September 2000 denials, the RO found that there was no 
probative evidence demonstrating that the Veteran developed 
chronic renal, low back, right wrist, or cervical spine 
disorders in service, or that these disorders were otherwise 
related to his active service, and the claims were denied.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the November 1998 and 
September 2000 decisions became final because the Veteran did 
not file a timely appeal of either.

The claims for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claims in April 2006.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decisions consisted of the Veteran's available service 
treatment records, the Veteran's post-service treatment 
records, and his own statements.  

Additional evidence received since the November 1998 and 
September 2000 denials includes additional service treatment 
records that were not of record at the time of the last 
denials.  These additional records show treatment for 
recurrent low back pain and gross hematuria associated with a 
kidney disorder of uncertain etiology but do not demonstrate 
treatment or complaints for disabilities of the right wrist 
or cervical spine.

Other newly received evidence includes clinical records dated 
from June 2000 to August 2007, which show regular treatment 
for disabilities of the cervical and lumbar spine segments, 
and for gross hematuria and renal cysts.  These records also 
demonstrate occasional treatment for other disorders, not 
including a right wrist disability.  These records do not 
relate the Veteran's kidney disorder, low back disability, 
cervical spine disability, or right wrist disability, to his 
active service.

Finally, newly received evidence includes the Veteran's 
personal statements, wherein he alleges that his kidney 
disorder, low back disability, right wrist disability, and 
cervical spine disability first manifested in service, or are 
otherwise related to his active service.

With respect to the claims of entitlement to service 
connection for a kidney disorder and a low back disability, 
the newly received service treatment records are relevant to 
those claims in that they demonstrate treatment for a renal 
disorder and a low back disability that may have been chronic 
in nature.  Because these records were not of record at the 
of the last final denial of the claims and are relevant to 
the previously denied claims, VA will reconsider the claims 
on the merits.  38 C.F.R. § 3.156(c).  

With respect to the claims of entitlement to service 
connection for disabilities of the right wrist and cervical 
spine, however, the Board finds that because the newly 
received service treatment records do not demonstrate 
complaints of or treatment for disabilities of the right 
wrist or cervical spine, those records are not relevant to 
the previously denied claims, and the submission of that 
evidence with respect to those claims is not sufficient for a 
reconsideration of those claims on the merits pursuant to 
38 C.F.R. § 3.156(c).  Accordingly, new and material evidence 
must have been submitted in order for those claims to be 
reopened.

In this regard, the Board finds that new and material 
evidence sufficient to reopen the claims for service 
connection for disabilities of the right wrist and cervical 
spine has not been received.  First, the additionally 
submitted clinical records do not demonstrate treatment for a 
right wrist disability, and thus do not relate the right 
wrist disability to the Veteran's active service.  Second, 
while the additionally submitted clinical records demonstrate 
that the Veteran received treatment for a cervical spine 
disability, these records do not show that the Veteran's 
cervical spine disability was incurred or aggravated as a 
result of his period of active service.  Accordingly, they 
are largely cumulative of evidence already of record, and do 
not constitute evidence that raises a reasonable possibility 
of substantiating the claim for service connection for a 
cervical spine disability.  The claims for service connection 
for disabilities of the right wrist and cervical spine 
therefore cannot be reopened on the basis of this evidence.  
38 C.F.R. § 3.156(a).  The evidence at the time of the 
previous final denial showed that the Veteran had 
disabilities of the right wrist and cervical spine.  
Accordingly, the new evidence showing only that the Veteran 
has continued to receive treatment for a cervical spine 
disability does not relate to any unestablished facts 
necessary to substantiate the claims.  38 C.F.R. § 3.303.  

Neither may either claims for service connection for 
disabilities of the right wrist and cervical spine be 
reopened on the basis of the statements submitted by the 
Veteran.  The Veteran's statements are new but not material.  
The Veteran, as a layperson without ostensible medical 
expertise, is not competent to opine on a matter requiring 
knowledge of medical principles.  Bostain v. West, 11 Vet. 
App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson 
is generally not capable of opining on matters requiring 
medical knowledge).  While the Veteran can attest to his 
symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to determine 
that his disabilities of the right wrist or cervical spine 
were incurred in or aggravated by service.  Additionally, the 
Veteran's statements are mainly cumulative of those 
considered at the time of the last final decision on these 
issues.

Although the Veteran has submitted new evidence with respect 
to the claims for service connection for disabilities of the 
right wrist and cervical spine that was not before the RO in 
November 1998 and September 2000, the new evidence is not 
material to the claims and does not warrant reopening of the 
previously denied claims.  The Board finds that new and 
material evidence has not been submitted.  The new evidence 
does not show that the Veteran's disabilities of the right 
wrist or cervical spine were incurred or aggravated during 
his period of active service.  Therefore, the new evidence is 
not material.  Thus, the claims for service connection for 
disabilities of the right wrist or cervical spine are not 
reopened and the benefits sought on appeal remain denied.  


ORDER

New and material evidence has been received to reopen the 
claims of entitlement to service connection for a kidney 
disorder and a low back disability.  To that extent only, the 
claims are allowed.

New and material evidence sufficient to reopen the claims of 
entitlement to service connection for disabilities of the 
right wrist and cervical spine have not been submitted.  The 
claims are therefore denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a kidney disorder 
and a low back disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Post-service medical records demonstrate that the Veteran has 
received periodic treatment for renal cysts and hematuria 
since June 1998.  Renal ultrasound as recently as January 
2006 again revealed the presence of bilateral renal cysts, 
and he was treated for blood in his urine as recently as 
April 2006.

To date, no medical professional has opined as to the 
relationship between the Veteran's continued clinical 
findings of blood in his urine and his period of active 
service, and the Veteran has not yet been afforded a medical 
opinion.  Accordingly, it remains unclear to the Board 
whether any current kidney disorder is related to the in-
service findings of gross hematuria of questionable etiology.  
A VA examiner has not yet had the opportunity to review the 
Veteran's claims folder and render an opinion, and such 
medical opinion on the question of relationship to service is 
necessary to decide the merits of this service connection 
claim.  For these reasons, the Board finds that a remand for 
an examination and etiological opinion is in order.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that a remand for an examination and 
etiological opinion is necessary with respect to the claim of 
entitlement to service connection for a low back disability.  
The Veteran's available service treatment records demonstrate 
that he sustained a low back injury in August 1972.  There is 
a considerable gap in the Veteran's service medical records, 
with no further mention of low back pain until March 1984.  A 
March 1984 report of examination demonstrates that the 
Veteran had experienced recurrent back pain since the initial 
injury in 1975, and had been treated with heat, rest, 
Flexeril, Demerol, and Motrin.  Because it appears that the 
Veteran may have sustained a chronic low back disability in 
service, the Board finds that an examination and etiological 
opinion is necessary in order to fairly decide the merits of 
his claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the most recent VA clinical records of record are 
dated in August 2007.  Because the Veteran has indicated that 
he has continued to receive VA treatment for his conditions, 
the Board concludes that all outstanding VA clinical records 
should be associated with the claims file on remand.  38 
C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Tampa, Florida, dated from 
August 2007 to the present.

2.  After the above records have been 
associated with the file, schedule the 
Veteran for a VA medical examination.  
The physicianr should specifically 
offer an opinion as to whether it is at 
likely as not (50 percent probability 
or greater) that any current kidney 
disorder, to include a disorder 
manifested by blood in the urine, is 
related to the Veteran's period of 
active service, including to the 
findings of gross hematuria with 
unknown etiology for which he underwent 
urological evaluation in June 1984.  In 
rendering the opinion, the examiner 
should consider the fact that the 
Veteran's complete service medical 
records are not available and consider 
the Veteran's statements regarding the 
in-service findings of blood in his 
urine; the Veteran's statements of 
symptoms in service; and the Veteran's 
statements of continuous symptoms after 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination 
was inadequate where the examiner did 
not comment on the veteran's report of 
in-service injury but relied on the 
absence of evidence in the service 
medical records to provide a negative 
opinion).  

The examiner must indicate in the 
examination report that the claims file 
was reviewed.  The rationale for the 
opinion, with citation to relevant 
medical findings, must be provided. 

3.  After the above records have been 
associated with the file, schedule the 
Veteran for a VA orthopedic examination 
for the purpose of obtaining an opinion 
as to whether the Veteran's low back 
disability is related to his active 
service.  In this regard, the examiner 
should specifically consider service 
medical records demonstrating treatment 
for an August 1972 back injury and the 
March 1984 report of examination 
demonstrating that the Veteran had 
experienced recurrent back pain since 
the initial injury in 1975, and had 
been treated with heat, rest, Flexeril, 
Demerol, and Motrin.  The claims file 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed. 

The examiner should provide opinions as 
to the following:

Is it as likely as not (50 percent 
probability or greater) that the 
Veteran's low back disability first 
manifested during his period of active 
service?  The examiner should also 
discuss the several low back injuries 
the Veteran sustained following his 
separation from active service, and 
address whether the Veteran's active 
service rendered him more susceptible 
to those injuries.

In rendering the opinions, the examiner 
should consider the fact that the 
Veteran's complete service medical 
records are not available and consider 
the Veteran's statements regarding the 
in-service findings of blood in his 
urine; the Veteran's statements of 
symptoms in service; and the Veteran's 
statements of continuous symptoms after 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination 
was inadequate where the examiner did 
not comment on the veteran's report of 
in-service injury but relied on the 
absence of evidence in the service 
medical records to provide a negative 
opinion).  

The rationale for the opinions, with 
citation to relevant medical findings, 
must be provided. 

4.  Then, readjudicate the claims for 
service connection for a kidney 
disorder and a low back disability.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


